11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

In re Alexander Hernandez,                * Original Mandamus Proceeding

No. 11-16-00240-CV                        * August 31, 2016

                                          * Per Curiam Memorandum Opinion
                                            (Panel consists of: Wright, C.J.,
                                            Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
Alexander Hernandez’s petition for writ of mandamus should be denied.
Therefore, in accordance with this court’s opinion, the petition for writ of
mandamus is denied.